DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 
Response to Arguments

Applicant’s arguments, filed 8/26/2022, with respect to the rejection of claims 1-8, 11, 12, 14, and 17-25 under 35 USC 102(a)(2) (Freda reference) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US 2019/0166529).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 12, 14, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. (US 2019/0320467) in view of Chen et al. (US 2019/0166529).

With regard to claims 1 and 17, Freda teaches:  A method, performed by an user equipment, UE, for handling a two- step Random Access Channel  (paragraph 165:  The second RACH procedure may be an eRACH procedure and/or a 2-step RACH procedure. For example, an eRACH procedure may include two steps.), RACH, procedure, in a wireless communications network, the method comprising: 
when a Random Access, RA, event is triggered (see figure 6: eRACH: paragraphs 145-147 and 150: An eRACH procedure may be triggered. ): 
obtaining a Physical Random Access Channel, PRACH, preamble corresponding to at least one of the RA event and a desired grant size (paragraph 132,138, 220-221, 232 and 374: Control information (e.g., in eMSG0) may include, for example, one or more of the following: (i) a resource indicator, (ii) a preamble index, (iii) power control information TPC, and/or (iv) a grant.),
 by randomly select a preamble mapping to an entry of a Physical Uplink Shared Channel, PUSCH, resource table, providing a required size of a PUSCH resource for the triggered RA event, the preamble being selected from a group of preambles corresponding to the RA event,   (paragraphs 130-134,166, 211, 250-256:
[0250] Physical Random Access Resource Selection, e.g., PRACH or enhanced PRACH (ePRACH) may be provided. A Procedure with the same PRACH for both access procedures may be implemented. A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission. A WTRU may determine PRACH/ePRACH resources from system information, which may be associated with a specific synchronization sequence and/or from preconfigured information. For example, a frequency range and/or numerology for transmission of PRACH/ePRACH may be preconfigured in a WTRU while specific resource blocks (e.g. time/frequency location) may be defined by system information.
[0251] Differentiation may be based on preamble sequence. A WTRU may select from a different set of preamble sequences, for example, based on the type of procedure. A first set of preambles (e.g. preamble group C) may be associated with ePRACH while one or more sets of preambles (e.g. preamble group A and B) may be associated with PRACH transmission.

[0254] Data resources may be selected, e.g., based on a preamble. A WTRU may select or determine data resources (e.g. time/frequency) and/or data transmission properties (e.g. numerology, MCS), for example, as a function of a selected preamble and/or a function of selected preamble resources. In an example, a WTRU may be configured with a defined mapping between a preamble sequence/preamble resources and data resources/data transmission properties.
[0255] For example, a WTRU may be provided with an overall set of usable data resources and a defined mapping (e.g. based on a table or list) between each preamble and the corresponding resource block(s) to be used. In an (e.g. another) example, resource block(s) within a provided set of overall resources may be indexed by a preamble sequence number or preamble index of the selected preamble. ), 
obtaining a grant from the PUSCH resource table based on the obtained PRACH preamble, which grant comprises an indication of a PUSCH resource to use for a Msg 3 transmission in Uplink, UL, in the table, (paragraphs 132, 143-144:
[0143] A grant (e.g. in a DCI and/or RRC message) may be received (e.g. in control signaling) by a WTRU. The grant may be associated with the transmission of eMSG1. The grant may be for the transmission of eMSG1. The grant may (e.g. alternatively) be for the transmission of a data portion of eMSG1. Preamble transmission may be performed according to other information received in the control signaling, such as according to other parameters, e.g., as described herein. For example, a WTRU-dedicated grant may be indicated (e.g. for dedicated signaling) or a contention-based grant (e.g. for shared signaling).
[0144] In an example of network (NW)-controlled contention a WTRU may have one or more autonomous triggers. For example, a WTRU may determine that it has data available for transmission. The data transmission may be applicable to an eRACH procedure. The WTRU may decode a downlink control channel, for example, using a shared RNTI (e.g. CB-eRACH-RNTI). The WTRU may decode a DCI that may include dynamically scheduled system-specific ePRACH parameters (e.g. and an associated grant and/or set of PRBs for the data portion). The WTRU may initiate a transmission of a preamble, e.g., using the determined ePRACH resources, and a transmission of the data portion, e.g., using the received grant and/or subset of PRB(s). )

each PUSCH resource entry in the table being associated with the following characteristics (paragraph 206:
0206] A DCI (e.g. its contents) may contain the information, which may be used by a WTRU during the performance of a eRACH procedure. Information may comprise, for example, one or more of the following: (i) transmission properties of a preamble, such as numerology, preamble sequence, code, transmit power, etc.; (ii) transmission properties of data, such as MCS, scrambling code/pattern, transmit power, etc.; (iii) resources to use for preamble sequence; (iv) resources for a data part; (v) association rules between preamble resources and data resources, such as an index to a table of predefined association rules, a time and/or frequency offset between them or other parameters that may define an association rule and/or (vi) properties associated with retransmission, such as retransmission delay, power ramping, maximum number of HARQ retransmissions, HARQ process number, etc. ): 
 a time period that the grant is valid since the PUSCH transmission starts (paragraphs 205-211, 301-305: 
[0209] A relationship between preamble and data may be in a time domain. For example, a start time of a transmission of a preamble and a start time of a transmission of a data portion may be offset from each other by a specific amount of time. A start time may correspond to a first symbol of a slot, mini-slot, a subframe or to a specific symbol thereof (e.g. first symbol of a corresponding PRB region that may, for example, not be dedicated to control signaling). A relationship (e.g. offset) may be equal to zero, for example, when transmission of a preamble and a data portion may be continuous in time. This may, for example, facilitate blind decoding of data in a receiving node from a priori knowledge of timing of a transmission of a data portion, e.g., as may be indicated by a preamble.

[0210] A relationship between preamble and data may be in a frequency domain. For example, a first PRB of a transmission of a preamble and a first PRB of a transmission of a data portion may be offset from each other by a specific amount of PRBs. An offset may be equal to zero, for example, when there may be joint transmission of the preamble and of the data portion. An association may be valid for a given transmission time duration (or for a specific overlap in time of the respective transmission duration), for example, for a given slot, mini-slot, subframe or to a specific symbol thereof (e.g. one or more symbols of resources that may, for example, not be used for dedicated to control signaling). An association may (e.g. alternatively) be applicable over non-overlapping (e.g. disjointed in time) time intervals, for example, in combination with another procedure. This may, for example, facilitate blind decoding of data in a receiving node from a priori knowledge of a first PRB of a transmission of a data portion, e.g., as may be indicated by a preamble.)



    PNG
    media_image1.png
    539
    726
    media_image1.png
    Greyscale
  

Although Freda discloses a cell with variable/flexible bandwidths (see figure 2: paragraphs 93-95) and uplink data transmission is associated with cell/TRP (paragraph 153), Freda does not explicitly state PUSCH is associated with BWP. Thus, Freda fails to PUSCH resource entry in the table being associated indices for Bandwidth Parts (BWPs). 

Similar to the system of Freda, Chen disclose a wireless system that performs the two random access procedures for transmitted data on the uplink shared channel/PUSCH (paragraphs 41-43).  In system of Chen, RA procedures for uplink transmission is associated with UL BWP (paragraph 67). 

[0067] In some implementations, the UE may continue with the on-going RA procedure if the current active UL BWP and the previous UL BWP are synchronized. For example, the UE may determine whether the current active UL BWP and the previous UL BWP are synchronized based on the pre-configuration (e.g., the current active UL BWP and the previous UL BWP are in the same timing advance group). The NW may indicate which BWP(s) belongs to which timing advance group via an RRC signaling. The NW may transmit all of the corresponding RAR(s) (or msg3) on all or some of the existing DL BWP(s), and the UE may just need to monitor the common search space in the current active DL BWP.
[0068] In some implementations, the UE may monitor the common search spaces of both the current active DL BWP and the previous DL BWP for receiving the corresponding RAR (or msg4), in a case that the preamble (or msg3) is transmitted on the previous UL BWP, the UE switches to the current active UL BWP, and the UE still waits for the corresponding RAR (or msg4).

Since both systems deal with random access events/procedures in a wireless system, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have PUSCH resource being associated Uplink Bandwidth parts (BWPs) as taught by Chen in the uplink associated table of Freda in order to reduce power consumption at the UE side (Chen: paragraph 3).  


With regard to claims 2 and 18, Freda teaches:  obtaining the PUSCH resource table comprising a plurality of PUSCH resources, wherein each PUSCH resource out of the plurality of PUSCH resources corresponds to a preamble assigned for the two-step RACH procedure (see figure 6, paragraphs 205-209).  
With regard to claims 3 and 19, Freda teaches:  wherein the method further comprises: transmitting, to a network node, the obtained PRACH preamble and a Msg 3 in the same transmission (paragraphs 132, 209, and 405).  
With regard to claims 4 and 20, Freda teaches:  wherein the step of transmitting  further comprises: transmitting, to the network node, the obtained PRACH preamble on a next available PRACH occasion, wherein the PRACH occasions may be predetermined (paragraphs 205 and 286: next occurrences and 2 step process can be repeated).  
With regard to claims 5 and 21, Freda teaches: wherein the step of transmitting  further comprises: transmitting the Msg 3 on the PUSCH resource indicated by the grant obtained from the PUSCH resource table (paragraphs 132, 209, and 405: see figure 6: shortened UL data transmission).  
With regard to claims 6 and 22, Freda teaches:  wherein the step of obtaining the PRACH preamble at least one and a power allocated for PUSCH transmissions, and wherein the step of obtaining the grant from the PUSCH resource table 
[0133] A WTRU may initiate an eRACH procedure 600. A network may initiate an eRACH procedure 600 using, for example, eMSG0 (e.g., NR-PDCCH order or L3/RRC). Message eMSG0 may include control information.
[0138] Control information (e.g., in eMSG0) may include, for example, one or more of the following: (i) a resource indicator, (ii) a preamble index, (iii) power control information TPC, and/or (iv) a grant. ). 
.    

With regard to claims 7 and 23, Freda teaches: wherein the step of obtaining the PRACH preamble at least one and a power allocated for PUSCH transmissions, and wherein the step of obtaining the grant from the PUSCH resource table 
With regard to claim 8, Freda teaches: wherein the step of obtaining  the PUSCH resource table comprises receiving at least one of a PDCCH order and an RRC signalling comprising the PUSCH (paragraphs 220, 269 and 306: 
[0306] A reception window length may be determined, for example, based on a synchronization sequence. A WTRU may determine the length of a reception window, for example, based on a synchronization sequence detected by the WTRU. For example, a determination may be made by a WTRU based on the identity of synchronization sequence. A synchronization sequence may correspond to a sequence with the largest received power at a WTRU. The identity of a sequence may be encoded, for example, using sequence pattern, timing and/or other physical properties associated with the sequence. A WTRU may determine reception window length, for example, using a lookup table of reception window length associated with synchronization sequence identity. A lookup table may be preconfigured in a WTRU, configured by network signaling or may be part of an access table obtained by the WTRU from a network. )
 .


With regard to claims 11 and 24, Freda teaches:  A method performed by a network node, for handling a two-step Random Access Channel, RACH, procedure in a wireless communications network, the method comprising: 
sending  to a user equipment, UE,  any one of: a Physical Downlink Control Channel, PDCCH, order and a Radio Resource Control, RRC, signaling (paragraphas 132-135: eMsG0),  the any one and the RRC signalling is triggering a Random Access, RA (paragraphs 132-140), and 
the any one of the PDCCH order  and the RRC signalling comprises a Physical Random Access Channel, PRACH, preamble index and at least one  of an indication pointing to a Physical Uplink Shared Channel, PUSCH, resource, a Modulation and Coding Scheme, MCS, and a power allocated for PUSCH transmissions (paragraphs 132-138, 143 and 205-211: 
[0138] Control information (e.g., in eMSG0) may include, for example, one or more of the following: (i) a resource indicator, (ii) a preamble index, (iii) power control information TPC, and/or (iv) a grant.), 
and receiving from the UE  a transmission (eMSG1) comprising both a PRACH preamble and a Msg 3, the PRACH preamble and Msg 3(uplink data)  being received in the same sub frame (paragraphs 130-134, 147-149, 207 and 405), 
the PRACH preamble being selected from a group of preambles corresponding to the RA event  (paragraphs 130-134,166, 211, 250-256)


the Msg3 being received on a PUSCH resource indicated by a grant obtained from a PUSCH resource table based on the indication sent to the UE, and, in the table, each PUSCH resource entry in the table being associated with at least one of the following characteristics (paragraphs 134-153, and 205-211) :  
a time period that the grant is valid since the PUSCH transmission starts (paragraphs 205-211, 301-305).   
Although Freda discloses a cell with variable/flexible bandwidths (see figure 2: paragraphs 93-95) and uplink data transmission is associated with cell/TRP (paragraph 153), Freda does not explicitly state PUSCH is associated with BWP. Thus, Freda fails to PUSCH resource entry in the table being associated indices for Bandwidth Parts (BWPs). 

    PNG
    media_image2.png
    260
    728
    media_image2.png
    Greyscale

Similar to the system of Freda, Chen disclose a wireless system that performs the two random access procedures for transmitted data on the uplink shared channel/PUSCH (paragraphs 41-43).  In system of Chen, RA procedures for uplink transmission is associated with UL BWP (paragraph 67). 

    PNG
    media_image3.png
    294
    446
    media_image3.png
    Greyscale


Since both systems deal with random access events/procedures in a wireless system, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have PUSCH resource being associated Uplink Bandwidth parts (BWPs) as taught by Chen in the uplink associated table of Freda in order to reduce power consumption at the UE side (Chen: paragraph 3).  



With regard to claims 12 and 25, Freda teaches:  wherein the method further comprises: sending to the UE , subsequent to receiving the transmission comprising both a PRACH preamble and a Msg 3, a transmission comprising a Timiing Advance. TA. and a Msg 4 for contention resolution  (paragraphs 130, 290, 331 and 335

 [0290] An enhanced Message 2 (eMSG2/eRAR) may be provided. A WTRU may (e.g. following a transmission that may include a preamble) receive an enhanced random access response (eRAR) from a network.
[0331] An eRAR may include, for example, uplink timing information (e.g. a Timing Advance Command (TAC) or an indication whether the WTRU is timing aligned).
[0335] An eRAR may include, for example, contention-resolution information. An eRAR may contain an indication whether a contention (e.g. during transmission of eMSG1) was detected and may indicate information to be used by the WTRUs in question to resolve the contention. This may consist of information contained in a WTRU's transmission, such as a WTRU ID that may have been transmitted by the WTRU in eMSG1. Information may (e.g. also) consist of an echo of a portion of the data transmitted by the WTRU, e.g. when successfully decoded. Information may (e.g. also) consist of an indication of a detected transmit power/path loss/antenna parameters/beamforming parameters that may be associated with a WTRU's transmission (e.g. determined from decoding eMSG1 from the WTRU). ).  
With regard to claim 14, Freda teaches:  wherein the method further comprises: sending at least one of a PDCCH order  and an RRC signalling comprising the PUSCH resource table (paragraphs 206, 220, 269 and 306). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2019/0387546, see figure 18)
Ko et al. (US 2019/0320418, see figure 9)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/14/2022

/MARCUS SMITH/           Primary Examiner, Art Unit 2419